Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 08/22/2022, claims 1, 3 and 5-8 were amended and 2 and 4 were cancelled. Therefore, claims 1, 3, 5-15, and 19-20 remain pending. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 12-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al (US 2017/0064240) in view of Hansen et al (US 2009/0203447) and Wells (US 4,504,055).
In Regards to claims 1 and 12 Mangat discloses: 
a player window adapted for the playing of virtual golf by a virtual player (paragraph [0014], paragraph [0028], paragraph [0072], FIG. 1,  gameplay area 502 displaying a golf game); and

a broadcast window adapted for the showing of golf being played by a non-virtual player (paragraph [0028], GUI 108 displays a television broadcast of a sporting event); 
said player window and said broadcast window being adapted for the contemporaneous playing of the same golf course by the virtual player and the non-virtual player (paragraph [0028], GUI 108 displays a television broadcast of a sporting event and a companion application 116 simultaneously via display 104).

However, Mangat does not specifically disclose that:
the contemporaneous playing conditions comprise simulating the actual playing conditions on the golf course being played by the non-virtual player; 

the actual playing conditions comprise: wind speed, wind direction, rain; 

a virtual ball travel and location of a virtual golf ball after a shot by the virtual player are determined based on the actual playing conditions of the golf course and the virtual player customized swing settings;

said player window includes a profile panel to enable a virtual player to customize a gaming experience, wherein said profile panel includes a style window to enable a virtual player to customize player swing settings comprising at least one of the group comprising: a swing speed, ball trajectory, and draw or fade preferences; or 

the virtual ball travel and location of the virtual golf ball are determined based on the actual playing conditions on the golf course and the at least one of the group comprising swing speed, ball trajectory, and draw or fade preferences.

Hansen discloses:
a video game system, wherein contemporaneous playing conditions comprise simulating the actual playing conditions on the golf course being played by the non-virtual player (paragraph [0101], environmental parameters, in the video game, may be modified to represent real-life environmental attributes); 

that the actual playing conditions comprise: wind speed, wind direction, and rain (paragraph [0070], real-life environmental attributes that are be converted to video game environmental parameters include conditions at a real-life sporting event where it is sunny, cloudy, shady, raining, snowing, sleeting, thundering, lightening, hot, cold, slippery, wet, dry, humid, hard ground, soft ground, and/or windy (including wind speed and wind direction)); and

the virtual ball travel and location of the virtual golf ball are determined based on the actual playing conditions on the golf course and a virtual player customized swing setting (paragraph [0102], modified environmental attributes and changes in video game environmental parameters are incorporated into the video and effect video game character parameters, Any performance effect that would occur in real-life as a result of the environmental conditions can be incorporated into the video game parameters and affect the video game character performance as the player controls gameplay).

Wells discloses that:
said player window includes a profile panel to enable a virtual player to customize a gaming experience, wherein said profile panel includes a style window to enable a virtual player to customize player swing settings comprising at least one of the group comprising: a swing speed, ball trajectory, and draw or fade preferences (3:21-35, the apparatus allows each player to choose for himself how that player plays a particular game of video golf, including choice of " clubs", choice of direction to hit the "ball" and choice of strength of shot); and 

the virtual ball travel and location of the virtual golf ball are determined based on at least one of the group comprising swing speed, ball trajectory, and draw or fade preferences (1:65 – 2:16, 6:29-40, the ball follows a trajectory deterred by the user selected variables).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Wells and Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.


In Regards to claim 3 Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that: 
an apparel window to enable a virtual player to customize the virtual clothes and shoes.

Hansen discloses: 
an apparel window to enable a virtual player to customize the virtual clothes, shoes and other golf related items (paragraph [0094], a player is able to modify Real-life attributes including changes in uniforms and such attributes are able to be incorporated into the video game).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

In Regards to claim 7 Mangat discloses that which is discussed above. However, Mangat, does not specifically disclose: 
an equipment selection window to enable a virtual player to select type of clubs, brand of clubs, type of balls, compression of balls, woods and lofts for each wood, irons and lofts for each iron, wedges type and lofts for each wedge, putter and loft, and other similar equipment options.

Wells discloses:
an equipment selection window to enable a virtual player to select type of clubs, brand of clubs, type of balls, compression of balls, woods and lofts for each wood, irons and lofts for each iron, wedges type and lofts for each wedge, putter and loft (3:21-35, Naturally, the apparatus allows each player to choose for himself how that player plays a particular game of video golf, including choice of " clubs", choice of direction to hit the "ball" and choice of strength of shot).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Wells into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

In Regards to claim 8-9 Mangat discloses that which is discussed above. However, neither Mangat does not specifically disclose: 
a playing conditions panel to illustrate the actual playing conditions of the golf course being by the non-virtual player.

Wells discloses:
a playing conditions panel to illustrate the actual playing conditions of the golf course being by the non-virtual player (1:65 - 2:17, the apparatus is adapted to plot the successive positions of the golf ball in dependence upon the particular weather conditions and/or course conditions being simulated and in dependence upon the particular choices of imaginary golf club and of strengths and directions of imaginary shots, as well as in dependence upon the features of the golf course).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Wells into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

In Regards to claim 13 Mangat discloses that which is discussed above. Mangat further discloses: 
a screen swap button that allows for the swapping of the hole window and a virtual hole window to toggle between a large screen and a small screen within the gaming display (paragraph [0027], computing system 102 may run two applications simultaneously in a “snap” mode or simultaneously with a first application in full screen mode and a second application in the background).

In Regards to claim 14 Mangat discloses that which is discussed above. Mangat further discloses: 
a golf avatar to digitally represent the virtual player within a screen of the contemporaneous broadcast of the non-virtual player (Fig. 1).

In Regards to claim 15 Mangat discloses that which is discussed above. Mangat further discloses: 
a second golf avatar to digitally represent a second virtual player within a screen of the contemporaneous broadcast of the non-virtual player (Fig. 1).

In Regards to claim 19 Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that: 
the location of a virtual golf ball after a shot by the virtual player is determined further based at least one customizable style setting corresponding to the virtual player.

Hansen discloses that:
the location of a virtual golf ball after a shot by the virtual player is determined further based at least one customizable style setting corresponding to the virtual player (paragraph [0093], modifiable character attributes include, for example, player strength, the examiner interprets a player strength attribute as affecting the distance (and thereby the location) which a ball would land when struck).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.



In Regards to claim 20 Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that: 
a ball travel of a virtual golf ball after a shot by the virtual player is determined further based on at least one of the following:  the lie of the golf ball before the shot and at least one customizable style setting corresponding to the virtual player.

Hansen discloses:
a ball travel of a virtual golf ball after a shot by the virtual player is determined further based on at least one of the following:  the lie of the golf ball before the shot and at least one customizable style setting corresponding to the virtual player (paragraph [0093], modifiable character attributes include, for example, player strength, the examiner interprets a player strength attribute as affecting the distance (and thereby the location) which a ball would land when struck).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.


Claims 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al (US 2017/0064240) in view of Hansen et al (US 2009/0203447) and Wells (US 4,504,055) as applied to the claims above, and further in view of Bastawros (US  2014/0277627).
In Regards to claims 5-6 Mangat, Hansen and Wells disclose that which is discussed above. However, Mangat, Hansen nor Wells specifically disclose:
said profile panel includes a statistics window to enable a virtual player to review their personal stats related fairways in regulation, greens in regulation, average driving distance and putts per round.

Bastawros discloses that a profile panel includes a statistics window to enable a virtual player to review their personal stats related fairways in regulation, greens in regulation, average driving distance, putts per round (paragraph [0057], Fig. 4, the Game Board default screen 400 includes a scorecard window 430 that displays statistics about a player's performance during a golf game, which can be customized by the player using the graphical user interface and may include his or her current score, the portion of the course currently being played, the player's score per hole, the par per hole, the handicap, and other statistical data related to the holes being played).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the scoreboard as taught by Bastawros into the gaming system as taught by Mangat, Wells and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

In Regards to claim 10 Mangat, Hansen and Wells disclose that which is discussed above. However, Mangat, Hansen nor Wells specifically disclose: 
a virtual leaderboard that includes the scores of non-virtual players and virtual players.

Bastawros discloses a virtual leaderboard that includes the scores of non-virtual players and virtual players (paragraph [0057], Fig. 4, the Game Board default screen 400 of the present invention may also include a scorecard window 430).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the scoreboard as taught by Bastawros into the gaming system as taught by Mangat, Wells and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

In Regards to claim 11 Mangat, Hansen and Wells disclose that which is discussed above. However, Mangat, Hansen nor Wells specifically disclose: 
a commentator window wherein a broadcaster comments on the contemporaneous play of the virtual player and non-virtual player. 

Bastawros discloses a commentator window wherein a broadcaster comments on the contemporaneous play of the virtual player and non-virtual player (paragraph [0010], members of a Game Space can view other players' shots, scores, and statistics, make comments, propose and organize new games, search for courses, make reservations, get directions, and coordinate meetings).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the commentary as taught by Bastawros into the gaming system as taught by Mangat, Wells and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.









Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Mangat and Hansen do not teach that “the actual playing conditions comprise at least one of the group comprising: wind speed, wind direction, and rain, and wherein a ball travel and a location of a virtual golf ball after a shot by the virtual player is determined based on the actual playing conditions on the golf course”. The examiner must respectfully disagree. Hansen teaches that a modifiable parameter of the video game includes a weather parameter (paragraph [0101], real life weather attributes can be incorporated into a video game), that the weather parameters include at least one of the group comprising: wind speed, wind direction, and rain (paragraph [0101], weather attributes include whether it is sunny, cloudy, shady, raining, snowing, sleeting, thundering, lightening, hot, cold, more exact temperature attributes, slippery, wet, humidity, and/or dry in real-life) and that a location of a virtual golf ball after a shot by the virtual player is determined based on the actual playing conditions on the golf course (paragraph [0102], modified environmental attributes and changes in video game environmental parameters are incorporated into the video and effect video game character parameters, Any performance effect that would occur in real-life as a result of the environmental conditions can be incorporated into the video game parameters and affect the video game character performance; i.e., Hansen provides the example of wet, cold, windy conditions in real-life affecting the video game insomuch that a missed shot could occur, thus applying the teachings of Hansen to Mangat would reasonably conclude to windy course conditions of real-life into the video game would affect the travel and location of the golf ball after a shot similarly to as the wind would affect the location of a ball in real-life when struck).
Applicant argues that Mangat nor Hansen disclose “wherein the location of virtual golf ball after a shot …is determined further based on at least one customizable style setting…”. The examiner must respectfully disagree. Hansen discloses that a customizable style setting (paragraph [0093], for example, player strength) determines the location of a virtual golf ball after it is shot (paragraph [0093], modifiable character attributes include, for example, player strength, the examiner interprets a player strength attribute as affecting the distance (and thereby the location) which a ball would land when struck, i.e., a less strong strength attribute would lead to a shorter shot and a stronger strength attribute would lead to a longer shot).
Applicant argues that Mangat nor Hansen disclose “wherein a ball travel of a virtual golf ball after a shot…is determined further based on at least one of the following: the lie of the golf ball before the shot and at least one customizable style setting corresponding to the virtual player”. The examiner must respectfully disagree. Hansen discloses that a customizable style setting corresponding the virtual player (paragraph [0093], for example, player strength) determines the location of a virtual golf ball after it is shot (paragraph [0093], modifiable character attributes include, for example, player strength, the examiner interprets a player strength attribute as affecting the distance (and thereby the location) which a ball would land when struck, i.e., a less strong strength attribute would lead to a shorter shot and a stronger strength attribute would lead to a longer shot).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        

Jason Pinheiro/            Examiner, Art Unit 3715